Citation Nr: 1403515	
Decision Date: 01/27/14    Archive Date: 02/10/14

DOCKET NO.  08-39 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for muscle tension headaches.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. Childers, Counsel


INTRODUCTION

The Veteran served on active duty from October 1982 to December 2006.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.  

When this matter was initially before the Board in October 2012, the Board denied entitlement to an evaluation in excess of 10 percent for the Veteran's muscle tension headaches.  The Veteran appealed the Board's October 2012 decision to the United States Court of Appeals for Veterans Claims (Court), which in an August 2013 order, granted the parties' joint motion for remand, vacating the Board's October 2012 decision insofar as it denied a higher rating for the Veteran's muscle tension headaches and remanded the case for compliance with the terms of the joint motion.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the appellant if further action is required.

REMAND

In its August 2013 Joint Motion for Partial Remand, the parties agreed that the Board erred by failing to provide adequate reasons or bases as to whether the Veteran suffered prostrating attacks due to his service-connected headaches disability; and in correspondence dated in December 2013 the Veteran stated that his headaches had been productive of prolonged job absenteeism.  In order to ascertain the severity, duration, and frequency of the Veteran's headaches, as well as their impact on his occupational functioning, he should be accorded a new VA examination.  See also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (providing for re-examination after last examination to determine the current nature and severity of service-connected disability).  Before the examination is done, the claims file should first be updated to include all VA treatment records dated after December 2009.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Associate, with the claims file, all of the Veteran's VA medical records (including virtual/electronic records) dated after December 2009.  Any additional pertinent private treatment records identified by the Veteran during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the Veteran.  If no records are found, notify the Veteran and his representative in accordance with 38 C.F.R. § 3.159(e).

2.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge about the nature and severity of his headaches, to include their impact on his ability to work.  The Veteran should be provided an appropriate amount of time to submit this lay evidence. 

3.  After completion of steps 1 and 2, schedule the Veteran for a new VA examination with regard to his service-connected headaches disability.  The claims file should be made available and reviewed by the examiner.  All necessary tests should be done, and all findings reported in detail.  The examiner is specifically requested to ascertain the severity, duration, and frequency of the Veteran's headaches, and describe associated symptoms.  The examiner must also discuss the impact of the Veteran's headaches disability on his ability to work. 

A complete rationale for all opinions should be set forth in the examination report.

4.  Then, re-adjudicate the appeal.  If the benefit sought remains denied, issue a Supplemental Statement of the Case to the Veteran and his representative, and then return the appeal to the Board for appellate review, after the Veteran has had an adequate opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

